ORDER

On June 15, 1998, the United States Supreme Court vacated our decision, Donahey v. Bogle, 129 F.3d 838 (6th Cir. 1997), and remanded the case to this court for further consideration in light of United States v. Bestfoods, 524 U.S. 51, 118 S.Ct. 1876, 141 L.Ed.2d 43 (1998). On October 22, 1998, we issued an order vacating the judgment of the district court and remanding the case to the district court for further proceedings consistent with the Best-foods opinion. Defendant Bogle moves for reconsideration of the remand order, and the plaintiffs have responded to the motion for reconsideration.
We grant reconsideration and order the following:
1) the October 22, 1998 order of this court is VACATED;
2) the en banc decision, Donahey v. Bogle, 129 F.3d 838 (6th Cir.1997), is REINSTATED, except for the ruling on the operator liability of Seabourn S. Livingstone. The reinstated decision affirms the district court’s denial of the motion for attorney fees and reinstates and reaffirms the panel decision in this case, Donahey v. Bogle, 987 F.2d 1250 (6th Cir.1993), except as to attorney fees and the operator liability of Livingstone;
3) the district court’s decision on the operator liability of Livingstone is VACATED; and
4) the case is REMANDED to the district court for further proceedings as set forth in the reinstated panel decision and for further consideration of the issue of Livingstone’s liability in light of United States v. Bestfoods, 524 U.S. 51, 118 S.Ct. 1876, 141 L.Ed.2d 43 (1998).